UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: April 30 Date of reporting period:July 31, 2012 Item 1. Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS As of July 31, 2012 (Unaudited) Principal Amount Value BANK LOANS – 1.7% $ Chesapeake Energy Corp. 8.500%, 12/2/20171, 6 $ Realogy Corp. 3.000%, 10/10/20136 13.500%, 10/15/20176 Sorenson Communications, Inc. 6.000%, 8/16/20131, 6 TOTAL BANK LOANS (Cost $2,720,127) BONDS – 33.2% ASSET-BACKED SECURITIES – 7.6% BlueMountain CLO Ltd. (Cayman Islands) 6.314%, 7/20/20231, 2, 3 Bridgeport CLO Ltd. (Cayman Islands) 0.000%, 7/21/20202 Cent CDO Ltd. (Cayman Islands) 0.000%, 11/18/20202, 3 Dryden XXII Senior Loan Fund (Cayman Islands) 5.655%, 1/15/20221, 2, 3 LCM LP (Cayman Islands) 4.655%, 7/14/20221, 2, 3 Navigator CDO Ltd. (Cayman Islands) 0.000%, 9/20/20202 CORPORATE – 25.1% AerCap Aviation Solutions B.V. (Netherlands) 6.375%, 5/30/20172, 3 Aeropuertos Argentina 2000 S.A. (Argentina) 10.750%, 12/1/20202, 7 Air Lease Corp. 3.875%, 12/1/20183, 4, 7 Aircastle Ltd. (Bermuda) 6.750%, 4/15/20172 Alere, Inc. 3.000%, 5/15/20164 Alliant Techsystems, Inc. 6.750%, 4/1/20162 AMC Entertainment, Inc. 9.750%, 12/1/20202 American Airlines, Inc. 10.500%, 10/15/20122, 5, 6, 7 American Petroleum Tankers Parent LLC / AP Tankers Co. 10.250%, 5/1/20152 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ Amsted Industries, Inc. 8.125%, 3/15/20182, 3 $ Amtrust Financial Services, Inc. 5.500%, 12/15/20213, 4 Annaly Capital Management, Inc. 4.000%, 2/15/20152, 4, 7 Antero Resources Finance Corp. 9.375%, 12/1/20172 ARAMARK Corp. 3.945%, 2/1/20151, 2 Asbury Automotive Group, Inc. 7.625%, 3/15/20172 Ashtead Capital, Inc. 9.000%, 8/15/20162, 3 Avaya, Inc. 7.000%, 4/1/20192, 3 Avis Budget Car Rental LLC / Avis Budget Finance, Inc. 8.250%, 1/15/20192 Berry Plastics Corp. 5.205%, 2/15/20151, 2 Brookdale Senior Living, Inc. 2.750%, 6/15/20184, 7 BTA Bank JSC 10.750%, 7/1/20185, 6 0.000%, 6/30/20205, 6 Burlington Coat Factory Warehouse Corp. 10.000%, 2/15/20192, 7 Cadence Design Systems, Inc. 2.625%, 6/1/20154 Calpine Corp. 7.250%, 10/15/20172, 3 Carmike Cinemas, Inc. 7.375%, 5/15/20192 Carriage Services, Inc. 7.875%, 1/15/20152 Carrizo Oil & Gas, Inc. 8.625%, 10/15/20182 Cemex S.A.B. de C.V. (Mexico) 4.875%, 3/15/20154 Centene Corp. 5.750%, 6/1/20172 CenterPoint Energy, Inc. 0.000%, 9/15/20291, 2, 4, 7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ Cenveo Corp. 7.000%, 5/15/20173, 4, 7 $ Chart Industries, Inc. 2.000%, 8/1/20184, 7 Chesapeake Energy Corp. 9.500%, 2/15/20152 Ciena Corp. 3.750%, 10/15/20183, 4, 7 Cincinnati Bell, Inc. 8.250%, 10/15/20172, 7 Claire's Stores, Inc. 9.000%, 3/15/20192, 3 CNH Capital LLC 6.250%, 11/1/20162, 3 CNO Financial Group, Inc. 7.000%, 12/30/20164, 7 7.000%, 12/30/20164, 7 CommScope, Inc. 8.250%, 1/15/20192, 3 Copano Energy LLC / Copano Energy Finance Corp. 7.750%, 6/1/20182 Corsicanto Ltd. (Ireland) 3.500%, 1/15/20322, 3, 4, 7 Covanta Holding Corp. 3.250%, 6/1/20144, 7 Crosstex Energy LP / Crosstex Energy Finance Corp. 8.875%, 2/15/20182 Cubist Pharmaceuticals, Inc. 2.500%, 11/1/20174 DFC Global Corp. 3.250%, 4/15/20173, 4, 7 DPL, Inc. 6.500%, 10/15/20162, 3, 7 DR Horton, Inc. 6.875%, 5/1/20137 2.000%, 5/15/20144 DryShips, Inc. (Marshall Islands) 5.000%, 12/1/20144, 7 DuPont Fabros Technology LP 8.500%, 12/15/20172 Eksportfinans ASA 2.000%, 9/15/20157 2.375%, 5/25/20167 CHF 145,000 2.250%, 2/11/2021 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ Electronic Arts, Inc. 0.750%, 7/15/20164 $ EV Energy Partners LP / EV Energy Finance Corp. 8.000%, 4/15/20192 Everest Acquisition LLC / Everest Acquisition Finance, Inc. 6.875%, 5/1/20192, 3 FMG Resources August 2006 Pty Ltd. (Australia) 6.375%, 2/1/20162, 3 Frontier Communications Corp. 7.125%, 3/15/20192 General Cable Corp. 2.836%, 4/1/20151, 2 4.500%, 11/15/20291, 4, 7 Greenbrier Cos., Inc. 3.500%, 4/1/20184, 7 Hawaiian Holdings, Inc. 5.000%, 3/15/20164, 7 Health Management Associates, Inc. 6.125%, 4/15/20162 Hertz Corp. 7.500%, 10/15/20182 Holly Energy Partners LP / Holly Energy Finance Corp. 8.250%, 3/15/20182 Horsehead Holding Corp. 3.800%, 7/1/20173, 4, 7 Huntsman International LLC 5.500%, 6/30/20162 iGATE Corp. 9.000%, 5/1/20162 Illumina, Inc. 0.250%, 3/15/20163, 4, 7 Ineos Finance PLC (United Kingdom) 9.000%, 5/15/20152, 3 Intelsat Jackson Holdings S.A. 11.250%, 6/15/20162, 7 7.250%, 10/15/20202, 3, 7 International Lease Finance Corp. 5.750%, 5/15/2016 ITC Deltacom, Inc. 10.500%, 4/1/20162 Jarden Corp. 7.500%, 5/1/20172 Jefferies Group, Inc. 3.875%, 11/1/20292, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ JetBlue Airways Corp. 6.750%, 10/15/20392, 4, 7 $ JMC Steel Group 8.250%, 3/15/20182, 3 Kaiser Aluminum Corp. 4.500%, 4/1/20154, 7 Kemet Corp. 10.500%, 5/1/20182, 3 Kinder Morgan Kansas, Inc. 6.500%, 9/1/20122, 7 KKR Financial Holdings LLC 7.500%, 1/15/20174, 7 Knight Capital Group, Inc. 3.500%, 3/15/20154, 7 Lamar Media Corp. 7.875%, 4/15/20182 Lennar Corp. 2.750%, 12/15/20202, 3, 4, 7 Level 3 Communications, Inc. 7.000%, 3/15/20154, 7 Level 3 Financing, Inc. 8.750%, 2/15/20172, 7 8.625%, 7/15/20202, 7 Liberty Interactive LLC 3.250%, 3/15/20312, 4, 7 LifePoint Hospitals, Inc. 3.500%, 5/15/20144, 7 Linn Energy LLC / Linn Energy Finance Corp. 6.250%, 11/1/20192, 3 Live Nation Entertainment, Inc. 2.875%, 7/15/20272, 4, 7 Martin Midstream Partners LP / Martin Midstream Finance Corp. 8.875%, 4/1/20182 Maxcom Telecomunicaciones S.A.B. de C.V. (Mexico) 11.000%, 12/15/20142, 7 Medicines Co. 1.375%, 6/1/20173, 4, 7 MGM Resorts International 4.250%, 4/15/20154 Microchip Technology, Inc. 2.125%, 12/15/20374, 7 Micron Technology, Inc. 1.500%, 8/1/20312, 3, 4 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ National Financial Partners Corp. 4.000%, 6/15/20174, 7 $ Navistar International Corp. 3.000%, 10/15/20144, 7 Neenah Paper, Inc. 7.375%, 11/15/20142 Newpark Resources, Inc. 4.000%, 10/1/20174, 7 Newport Television LLC / NTV Finance Corp. 13.000%, 3/15/20172, 3 Novelis, Inc. (Canada) 8.375%, 12/15/20172 Novellus Systems, Inc. 2.625%, 5/15/20414, 7 NRG Energy, Inc. 7.375%, 1/15/20172 Offshore Group Investments Ltd. (Cayman Islands) 11.500%, 8/1/20152, 3 PAETEC Holding Corp. 8.875%, 6/30/20172 Peabody Energy Corp. 4.750%, 12/15/20412, 4 Penn Virginia Resource Partners LP / Penn Virginia Resource Finance Corp. 8.250%, 4/15/20182 PHH Corp. 4.000%, 9/1/20144, 7 6.000%, 6/15/20174, 7 Plains Exploration & Production Co. 6.125%, 6/15/20192 PNM Resources, Inc. 9.250%, 5/15/2015 Polymer Group, Inc. 7.750%, 2/1/20192 Quicksilver Resources, Inc. 8.250%, 8/1/20152 Regis Corp. 5.000%, 7/15/20144, 7 Renaissance Capital LLC Via Renaissance Consumer Funding Ltd. (Ireland) 13.000%, 4/1/2013 Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC 8.500%, 5/15/20182 Rite Aid Corp. 6.875%, 8/15/20137 9.500%, 6/15/20172 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ Rockies Express Pipeline LLC 3.900%, 4/15/20152, 3 $ Royal Gold, Inc. 2.875%, 6/15/20194, 7 Ryland Group, Inc. 1.625%, 5/15/20184 SBA Communications Corp. 4.000%, 10/1/20144, 7 Seagate HDD Cayman (Cayman Islands) 7.750%, 12/15/20182 Sealed Air Corp. 8.125%, 9/15/20192, 3 Sterlite Industries India Ltd. (India) 4.000%, 10/30/20144, 7 SunGard Data Systems, Inc. 7.375%, 11/15/20182 Sunrise Senior Living, Inc. 5.000%, 4/1/20414, 7 Take-Two Interactive Software, Inc. 1.750%, 12/1/20163, 4 Tops Holding Corp. / Tops Markets LLC 10.125%, 10/15/20152, 7 Triumph Group, Inc. 8.000%, 11/15/20172, 7 Universal Hospital Services, Inc. 4.111%, 6/1/20151, 2 Univision Communications, Inc. 6.875%, 5/15/20192, 3 UR Financing Escrow Corp. 5.750%, 7/15/20182, 3 VeriSign, Inc. 3.250%, 8/15/20374, 7 Virgin Media, Inc. 6.500%, 11/15/20164, 7 Visant Corp. 10.000%, 10/1/20172 Vishay Intertechnology, Inc. 2.250%, 6/1/20423, 4, 7 Viskase Cos., Inc. 9.875%, 1/15/20182, 3 Volcano Corp. 2.875%, 9/1/20154, 7 WebMD Health Corp. 2.500%, 1/31/20184, 7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value BONDS (CONTINUED) CORPORATE (CONTINUED) $ WESCO International, Inc. 6.000%, 9/15/20292, 4 $ Western Refining, Inc. 5.750%, 6/15/20144, 7 WPX Energy, Inc. 5.250%, 1/15/20172 XM Satellite Radio, Inc. 7.000%, 12/1/20143, 4, 7 GOVERNMENT – 0.5% Argentina Boden Bonds (Argentina) 7.000%, 10/3/2015 ARS 440,699 Argentina Bogar Bonds (Argentina) 3.684%, 2/4/20181 $ Argentine Republic Government International Bond (Argentina) 0.000%, 12/15/20351, 7 Venezuela Government International Bond 9.250%, 5/7/2028 9.375%, 1/13/20347 TOTAL BONDS (Cost $50,095,009) Number of Shares Value COMMON STOCKS – 17.5% CONSUMER DISCRETIONARY – 2.3% Aeropostale, Inc.* AFC Enterprises, Inc.* AutoZone, Inc.* Bob Evans Farms, Inc. CBS Corp. - Class B Coach, Inc. Comcast Corp.7 Crocs, Inc.* Delphi Automotive PLC (United Kingdom) GNC Holdings, Inc. - Class A Honda Motor Co., Ltd. - ADR (Japan) Imax Corp. (Canada)* K12, Inc.* Las Vegas Sands Corp. Polaris Industries, Inc. priceline.com, Inc.* Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) CONSUMER DISCRETIONARY (CONTINUED) Ralph Lauren Corp. $ Select Comfort Corp.* Sonic Automotive, Inc. - Class A Sonic Corp.* Stage Stores, Inc. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Under Armour, Inc. - Class A* CONSUMER STAPLES – 0.3% Anheuser-Busch InBev N.V. - ADR (Belgium) Diageo PLC (United Kingdom) Hershey Co. Rite Aid Corp.*, 7 ENERGY – 2.1% Anadarko Petroleum Corp. Cabot Oil & Gas Corp. Chesapeake Energy Corp. Golar LNG Ltd. (Bermuda) Golar LNG Partners LP (Bermuda)7 Green Plains Renewable Energy, Inc.* Schlumberger Ltd. Transocean Ltd. (Switzerland) FINANCIALS – 1.6% Affiliated Managers Group, Inc.* American Express Co. Annaly Capital Management, Inc. - REIT7 Apollo Commercial Real Estate Finance, Inc. - REIT Ares Capital Corp.7 Bank of America Corp. Colony Financial, Inc. - REIT Compass Diversified Holdings CYS Investments, Inc. - REIT7 Fifth Street Finance Corp.7 First Republic Bank Hatteras Financial Corp. - REIT7 IntercontinentalExchange, Inc.* Invesco Mortgage Capital, Inc. - REIT Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) FINANCIALS (CONTINUED) MFA Financial, Inc. - REIT $ Newcastle Investment Corp. - REIT7 PennantPark Investment Corp. Signature Bank* Starwood Property Trust, Inc. - REIT THL Credit, Inc.7 Two Harbors Investment Corp. - REIT Wells Fargo & Co. HEALTH CARE – 1.0% Abbott Laboratories Agilent Technologies, Inc. Alexion Pharmaceuticals, Inc.* Analogic Corp. Biogen Idec, Inc.* Cerner Corp.* Covidien PLC (Ireland) Express Scripts Holding Co.* Intuitive Surgical, Inc.* INDUSTRIALS – 5.0% Acacia Research Corp.* AMETEK, Inc. BE Aerospace, Inc.* Boeing Co. C.H. Robinson Worldwide, Inc. Caterpillar, Inc. Cummins, Inc. EnerSys* Equifax, Inc. ESCO Technologies, Inc. Honeywell International, Inc. Lennox International, Inc. Macquarie Infrastructure Co. LLC7 MasTec, Inc.* Quanta Services, Inc.* Regal-Beloit Corp. Spirit Aerosystems Holdings, Inc. - Class A* SPX Corp. Steelcase, Inc. - Class A Tetra Tech, Inc.* Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) INDUSTRIALS (CONTINUED) Trex Co., Inc.* $ United Rentals, Inc.* Wabash National Corp.* INFORMATION TECHNOLOGY – 4.8% Apple, Inc.* ASML Holding N.V. (Netherlands) Baidu, Inc. - ADR (China)* Benchmark Electronics, Inc.* Broadcom Corp. - Class A Cadence Design Systems, Inc.* Citrix Systems, Inc.* eBay, Inc.*, 7 EMC Corp.* F5 Networks, Inc.* Fortinet, Inc.* Google, Inc. - Class A* IAC/InterActiveCorp7 Jabil Circuit, Inc. Liquidity Services, Inc.* LSI Corp.* Mentor Graphics Corp.* Microsemi Corp.* Monolithic Power Systems, Inc.* NXP Semiconductor N.V. (Netherlands)* OSI Systems, Inc.* RF Micro Devices, Inc.* Silicon Motion Technology Corp. - ADR (Taiwan)* Skyworks Solutions, Inc.* TIBCO Software, Inc.* Ultratech, Inc.* Unwired Planet, Inc.*, 7 Visa, Inc. - Class A VMware, Inc. - Class A* MATERIALS – 0.2% CF Industries Holdings, Inc. Monsanto Co. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (CONTINUED) TELECOMMUNICATION SERVICES – 0.2% AT&T, Inc.7 $ Cellcom Israel Ltd. (Israel)7 Chunghwa Telecom Co., Ltd. - ADR (Taiwan)7 Deutsche Telekom A.G. (Germany)7 Deutsche Telekom A.G. - ADR (Germany)7 France Telecom S.A. - ADR (France)7 KT Corp. - ADR (South Korea)7 Mobile Telesystems OJSC - ADR (Russia)7 Philippine Long Distance Telephone Co. - ADR (Philippines)7 SK Telecom Co., Ltd. - ADR (South Korea)7 StarHub Ltd. (Singapore) Telefonica Czech Republic A.S. (Czech Republic) Telekomunikacja Polska S.A. - GDR (Poland)7 Verizon Communications, Inc.7 TOTAL COMMON STOCKS (Cost $26,282,687) PREFERRED STOCKS – 4.3% CONSUMER DISCRETIONARY – 0.4% Beazer Homes USA, Inc. 7.500%, 7/15/20154 Callaway Golf Co. 7.500%, 12/31/20492, 4, 7 Interpublic Group of Cos., Inc. 5.250%, 12/31/20492, 4, 7 CONSUMER STAPLES – 0.2% Bunge Ltd. (Bermuda) 4.875%, 12/31/20494, 7 ENERGY – 0.7% Chesapeake Energy Corp. 5.750%, 12/31/20493, 4, 7 Energy XXI Bermuda Ltd. (Bermuda) 5.625%, 12/31/20494, 7 Goodrich Petroleum Corp. 5.375%, 12/31/20494, 7 Petroquest Energy, Inc. 6.875%, 12/31/20494, 7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (CONTINUED) ENERGY (CONTINUED) SandRidge Energy, Inc. 7.000%, 12/31/20494, 7 $ FINANCIALS – 2.1% 2009 Dole Food Automatic Common Exchange Security Trust 7.000%, 11/1/20123, 4, 7 Alexandria Real Estate Equities, Inc. 7.000%, 12/31/20494, 7 AMG Capital Trust II 5.150%, 10/15/20374, 7 AngloGold Ashanti Holdings Finance PLC (Isle of Man) 6.000%, 8/9/20134 Aspen Insurance Holdings Ltd. (Bermuda) 5.625%, 12/31/20494, 7 Bank of America Corp. 7.250%, 12/31/20494 Citigroup, Inc. 7.500%, 12/15/20124, 7 Forest City Enterprises, Inc. 7.000%, 12/31/20492, 4, 7 Health Care REIT, Inc. 6.500%, 12/31/20494, 7 KeyCorp 7.750%, 12/31/20494, 7 MetLife, Inc. 5.000%, 9/4/20134, 7 92 Oriental Financial Group, Inc. (Puerto Rico) 8.750%, 12/31/20493, 4 Synovus Financial Corp. 8.250%, 5/15/20134, 7 Wintrust Financial Corp. 9.000%, 9/30/20284, 7 5.000%, 12/31/20494, 7 HEALTH CARE – 0.4% Alere, Inc. 3.000%, 12/31/20494, 7 HealthSouth Corp. 6.500%, 12/31/20494, 7 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value PREFERRED STOCKS (CONTINUED) HEALTH CARE (CONTINUED) Omnicare Capital Trust II 4.000%, 9/7/20122, 4, 7 $ INDUSTRIALS – 0.3% 2010 Swift Mandatory Common Exchange Security Trust 6.000%, 12/31/20133, 4, 7 Continental Airlines Finance Trust II 6.000%, 8/28/20122, 4, 7 United Technologies Corp. 7.500%, 8/1/20154, 7 INFORMATION TECHNOLOGY – 0.1% Unisys Corp. 6.250%, 3/1/20144 MATERIALS – 0.1% Thompson Creek Metals Co., Inc. (Canada) 6.500%, 5/12/20154, 7 TOTAL PREFERRED STOCKS (Cost $6,553,239) EXCHANGE-TRADED FUNDS – 8.2% iShares Russell 2000 Index Fund - ETF SPDR S&P rust - ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,123,222) Number of Contracts Value PURCHASED OPTION CONTRACTS – 0.2% CALL OPTIONS – 0.1% EQUITY – 0.1% Cadence Design Systems, Inc. 62 Exercise Price: $12.00, Expiration Date: August 18, 2012 15 Exercise Price: $11.00, Expiration Date: August 18, 2012 Crocs, Inc. Exercise Price: $15.00, Expiration Date: August 18, 2012 30 Exercise Price: $14.00, Expiration Date: August 18, 2012 41 E-mini S&P 500 Futures Exercise Price: $1,400.00, Expiration Date: September 22, 2012 30 Mobile Mini, Inc. Exercise Price: $15.00, Expiration Date: August 18, 2012 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Contracts Value PURCHASED OPTION CONTRACTS (CONTINUED) CALL OPTIONS (CONTINUED) EQUITY (CONTINUED) 20 Polaris Industries, Inc. Exercise Price: $75.00, Expiration Date: August 18, 2012 $ Quanta Services, Inc. 15 Exercise Price: $24.00, Expiration Date: September 22, 2012 30 Exercise Price: $24.00, Expiration Date: August 18, 2012 52 Exercise Price: $23.00, Expiration Date: August 18, 2012 20 Exercise Price: $22.00, Expiration Date: August 18, 2012 RF Micro Devices, Inc. Exercise Price: $4.00, Expiration Date: August 18, 2012 51 Exercise Price: $5.00, Expiration Date: January 19, 2013 25 Silicon Motion Technology Corp. Exercise Price: $12.50, Expiration Date: August 18, 2012 10 Tempur-Pedic International, Inc. Exercise Price: $23.00, Expiration Date: December 22, 2012 United Rentals, Inc. 10 Exercise Price: $32.00, Expiration Date: September 22, 2012 30 Exercise Price: $30.00, Expiration Date: August 18, 2012 51 Wabash National Corp. Exercise Price: $7.50, Expiration Date: October 20, 2012 TOTAL CALL OPTIONS (Cost $101,046) PUT OPTIONS – 0.1% EQUITY – 0.1% CurrencyShares Japanese Yen Trust - ETF Exercise Price: $110.00, Expiration Date: January 19, 2013 51 Huntsman Corp. Exercise Price: $12.00, Expiration Date: August 18, 2012 51 Integrated Device Technology, Inc. Exercise Price: $5.00, Expiration Date: August 18, 2012 13 iShares Dow Jones US Real Estate Index Fund - ETF Exercise Price: $64.00, Expiration Date: August 18, 2012 9 Market Vectors Retail ETF - ETF Exercise Price: $41.67, Expiration Date: September 22, 2012 86 Monolithic Power Systems, Inc. Exercise Price: $17.50, Expiration Date: August 18, 2012 26 Regal Entertainment Group - Class A Exercise Price: $12.50, Expiration Date: August 18, 2012 SPDR S&P rust - ETF Exercise Price: $128.00, Expiration Date: September 22, 2012 Exercise Price: $125.00, Expiration Date: September 22, 2012 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Contracts Value PURCHASED OPTION CONTRACTS (CONTINUED) PUT OPTIONS (CONTINUED) EQUITY (CONTINUED) Exercise Price: $105.00, Expiration Date: September 22, 2012 $ Exercise Price: $135.00, Expiration Date: August 18, 2012 Exercise Price: $133.00, Expiration Date: August 18, 2012 Exercise Price: $132.00, Expiration Date: August 18, 2012 SPDR S&P Retail ETF - ETF 20 Exercise Price: $59.00, Expiration Date: August 18, 2012 30 Exercise Price: $58.00, Expiration Date: August 18, 2012 TOTAL PUT OPTIONS (Cost $290,597) TOTAL PURCHASED OPTION CONTRACTS (Cost $391,643) Principal Amount Value SHORT-TERM INVESTMENTS – 1.6% REPURCHASE AGREEMENTS – 1.6% Agreement with J.P. Morgan € (0.500)%, 8/2/2012 Collateral for Belgium Government Bond 4.250%, 9/28/2021. Sell/Buy Back Transaction. Repurchase proceeds are €449,556.7 (0.250)%, 8/2/2012 Collateral for France Government Bond OAT 4.250%, 10/25/2023. Sell/Buy Back Transaction. Repurchase proceeds are €1,564,342.7 SHORT-TERM INVESTMENTS (Cost $2,473,975) TOTAL INVESTMENTS – 66.7% (Cost $100,639,902) Other Assets in Excess of Liabilities – 33.3% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (28.0)% BONDS – (11.1)% CORPORATE – (0.3)% $ ) Reynolds Group Issuer, Inc. / Reynolds Group Issuer LLC 9.875%, 8/15/20192 ) GOVERNMENT – (1.1)% € ) France Government Bond OAT (France) 4.250%, 10/25/2023 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (CONTINUED) BONDS (CONTINUED) U.S. TREASURY SECURITIES – (9.7)% United States Treasury Note/Bond $ ) 0.875%, 2/28/2017 $ ) ) 2.000%, 2/15/2022 ) ) 3.000%, 5/15/2042 ) ) TOTAL BONDS (Proceeds $16,674,284) ) Number of Shares Value COMMON STOCKS – (13.1)% CONSUMER DISCRETIONARY – (3.0)% ) Advance Auto Parts, Inc. ) ) Beazer Homes USA, Inc.* ) ) Burberry Group PLC (United Kingdom) ) ) Callaway Golf Co. ) ) CBS Corp. - Class B ) ) Charter Communications, Inc. - Class A* ) ) Cinemark Holdings, Inc. ) ) Daimler A.G. (Germany) ) ) DR Horton, Inc. ) ) Home Depot, Inc. ) ) Interpublic Group of Cos., Inc. ) ) Lamar Advertising Co. - Class A* ) ) Leggett & Platt, Inc. ) ) Lennar Corp. - Class A ) ) Live Nation Entertainment, Inc.* ) ) LKQ Corp.* ) ) Lowe's Cos., Inc. ) ) LVMH Moet Hennessy Louis Vuitton S.A. (France) ) ) Macy's, Inc. ) ) Maidenform Brands, Inc.* ) ) Marriott International, Inc. - Class A ) ) McDonald's Corp. ) ) MGM Resorts International* ) ) New York Times Co. - Class A* ) ) NIKE, Inc. - Class B ) ) O'Reilly Automotive, Inc.* ) ) Regal Entertainment Group - Class A ) ) Regis Corp. ) ) Ryland Group, Inc. ) ) Sirius XM Radio, Inc.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) CONSUMER DISCRETIONARY (CONTINUED) ) Sonic Automotive, Inc. - Class A $ ) ) Swatch Group A.G. (Switzerland) ) ) Tiffany & Co. ) ) Tim Hortons, Inc. (Canada) ) ) Time Warner Cable, Inc. ) ) Time Warner, Inc. ) ) Viacom, Inc. - Class B ) ) Virgin Media, Inc. ) ) CONSUMER STAPLES – (0.4)% ) Bunge Ltd. ) ) CVS Caremark Corp. ) ) Dole Food Co., Inc.* ) ) JM Smucker Co. ) ) Sysco Corp. ) ) ENERGY – (0.9)% ) Apache Corp. ) ) Chesapeake Energy Corp. ) ) Encana Corp. (Canada) ) ) Energy XXI Bermuda Ltd. (Bermuda) ) ) Goodrich Petroleum Corp.* ) ) Helmerich & Payne, Inc. ) ) Newpark Resources, Inc.* ) ) Peabody Energy Corp. ) ) Petroquest Energy, Inc.* ) ) SandRidge Energy, Inc.* ) ) Tidewater, Inc. ) ) Western Refining, Inc. ) ) FINANCIALS – (2.0)% ) Affiliated Managers Group, Inc.* ) ) Agile Property Holdings Ltd. (China) ) ) Alexandria Real Estate Equities, Inc. - REIT ) ) Amtrust Financial Services, Inc. ) ) Annaly Capital Management, Inc. - REIT ) ) Aspen Insurance Holdings Ltd. (Bermuda) ) ) Bank of America Corp. ) ) BlackRock, Inc. ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) FINANCIALS (CONTINUED) ) China Resources Land Ltd. (China) $ ) ) Citigroup, Inc. ) ) CME Group, Inc. ) ) CNO Financial Group, Inc. ) ) Country Garden Holdings Co., Ltd. (China)* ) ) DFC Global Corp.* ) ) DuPont Fabros Technology, Inc. - REIT ) ) Evergrande Real Estate Group Ltd. (China) ) ) Forest City Enterprises, Inc. - Class A* ) ) Health Care REIT, Inc. - REIT ) ) Jefferies Group, Inc. ) ) KeyCorp ) ) KKR Financial Holdings LLC ) ) Knight Capital Group, Inc. - Class A* ) ) Longfor Properties Co., Ltd. (China) ) ) MetLife, Inc. ) ) National Financial Partners Corp.* ) ) Northern Trust Corp. ) ) Oriental Financial Group, Inc. (Puerto Rico) ) ) PHH Corp.* ) ) Shimao Property Holdings Ltd. (China) ) ) Shui On Land Ltd. (China) ) ) SLM Corp. ) ) Synovus Financial Corp. ) ) Wintrust Financial Corp. ) ) Zions Bancorporation ) ) HEALTH CARE – (0.8)% ) Alere, Inc.* ) ) Amarin Corp. PLC - ADR (Ireland)* ) ) Becton, Dickinson and Co. ) ) Brookdale Senior Living, Inc.* ) ) C.R. Bard, Inc. ) ) Cubist Pharmaceuticals, Inc.* ) ) HealthSouth Corp.* ) ) Illumina, Inc.* ) ) LifePoint Hospitals, Inc.* ) ) Masimo Corp.* ) ) Medicines Co.* ) ) Mettler-Toledo International, Inc.* ) ) Omnicare, Inc. ) ) Sunrise Senior Living, Inc.* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) HEALTH CARE (CONTINUED) ) Varian Medical Systems, Inc.* $ ) ) Volcano Corp.* ) ) INDUSTRIALS – (3.5)% ) Air Lease Corp.* ) ) C.H. Robinson Worldwide, Inc. ) ) Cenveo, Inc.* ) ) Chart Industries, Inc.* ) ) Clean Harbors, Inc.* ) ) Copart, Inc.* ) ) Covanta Holding Corp. ) ) Donaldson Co., Inc. ) ) DryShips, Inc. (Greece)* ) ) General Cable Corp.* ) ) General Dynamics Corp. ) ) Graco, Inc. ) ) Greenbrier Cos., Inc.* ) ) Hawaiian Holdings, Inc.* ) ) Illinois Tool Works, Inc. ) ) JetBlue Airways Corp.* ) ) Kansas City Southern ) ) Middleby Corp.* ) ) Mobile Mini, Inc.* ) ) Navistar International Corp.* ) ) PACCAR, Inc. ) ) Parker Hannifin Corp. ) ) Rockwell Automation, Inc. ) ) Rockwell Collins, Inc. ) ) Swift Transportation Co.* ) ) Titan International, Inc. ) ) United Continental Holdings, Inc.* ) ) United Technologies Corp. ) ) UTi Worldwide, Inc. ) ) WESCO International, Inc.* ) ) INFORMATION TECHNOLOGY – (2.0)% ) AOL, Inc.* ) ) CA, Inc. ) ) Cadence Design Systems, Inc.* ) ) Check Point Software Technologies Ltd. (Israel)* ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) COMMON STOCKS (CONTINUED) INFORMATION TECHNOLOGY (CONTINUED) ) Ciena Corp.* $ ) ) Electronic Arts, Inc.* ) ) FARO Technologies, Inc.* ) ) Integrated Device Technology, Inc.* ) ) Lam Research Corp.* ) ) Mastercard, Inc. - Class A ) ) Microchip Technology, Inc. ) ) Micron Technology, Inc.* ) ) Molex, Inc. ) ) NetEase, Inc. - ADR (China)* ) ) Sapient Corp. ) ) Take-Two Interactive Software, Inc.* ) ) Tech Data Corp.* ) ) Telefonaktiebolaget LM Ericsson - ADR (Sweden) ) ) Unisys Corp.* ) ) VeriSign, Inc.* ) ) Vishay Intertechnology, Inc.* ) ) VistaPrint N.V. (Netherlands)* ) ) WebMD Health Corp.* ) ) Western Digital Corp.* ) ) Yelp, Inc.* ) ) Zebra Technologies Corp. - Class A* ) ) MATERIALS – (0.3)% ) A. Schulman, Inc. ) ) AngloGold Ashanti Ltd. - ADR (South Africa) ) ) Cemex S.A.B. de C.V. - ADR (Mexico)* ) ) Horsehead Holding Corp.* ) ) Huntsman Corp. ) ) Kaiser Aluminum Corp. ) ) Royal Gold, Inc. ) ) Sterlite Industries India Ltd. - ADR (India) ) ) Thompson Creek Metals Co., Inc.* ) ) TELECOMMUNICATION SERVICES – (0.2)% ) Level 3 Communications, Inc.* ) ) SBA Communications Corp. - Class A* ) ) TOTAL COMMON STOCKS (Proceeds $20,080,126) ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (CONTINUED) EXCHANGE-TRADED FUNDS – (3.5)% ) Consumer Discretionary Select Sector SPDR Fund - ETF $ ) ) Consumer Staples Select Sector SPDR Fund - ETF ) ) Health Care Select Sector SPDR Fund - ETF ) ) Industrial Select Sector SPDR Fund - ETF ) ) iShares Dow Jones Transportation Average Index Fund - ETF ) ) iShares MSCI Mexico Investable Market Index Fund - ETF ) ) Market Vectors Semiconductor ETF - ETF* ) ) Materials Select Sector SPDR Fund - ETF ) ) SPDR S&P rust - ETF ) ) SPDR S&P MidCap rust - ETF ) ) SPDR S&P Retail ETF - ETF ) ) Technology Select Sector SPDR Fund - ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $5,320,373) ) Number of Contracts Value WRITTEN OPTION CONTRACTS – 0.0% CALL OPTIONS – 0.0% EQUITY – 0.0% ) Polaris Industries, Inc. Exercise Price: $80.00, Expiration Date: August 18, 2012 ) ) Silicon Motion Technology Corp. Exercise Price: $15.00, Expiration Date: August 18, 2012 ) ) Tempur-Pedic International, Inc. Exercise Price: $28.00, Expiration Date: December 22, 2012 ) ) United Rentals, Inc. Exercise Price: $33.00, Expiration Date: August 18, 2012 ) ) TOTAL CALL OPTIONS (Proceeds $6,046) ) PUT OPTIONS – 0.0% EQUITY – 0.0% SPDR S&P rust - ETF ) Exercise Price: $118.00, Expiration Date: September 22, 2012 ) ) Exercise Price: $115.00, Expiration Date: September 22, 2012 ) ) Exercise Price: $105.00, Expiration Date: September 22, 2012 ) Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) Number of Contracts Value SECURITIES SOLD SHORT (CONTINUED) WRITTEN OPTION CONTRACTS (CONTINUED) PUT OPTIONS (CONTINUED) EQUITY (CONTINUED) ) Exercise Price: $100.00, Expiration Date: September 22, 2012 $ ) ) TOTAL PUT OPTIONS (Proceeds $88,205) ) TOTAL WRITTEN OPTION CONTRACTS (Proceeds $94,251) ) Principal Amount Value SHORT-TERM INVESTMENTS – (0.3)% REPURCHASE AGREEMENTS – (0.3)% € (424,604 ) Agreement with J.P. Morgan 0.000%, 8/2/2012 Collateral received on Belgium Government Bond 4.250%, 9/28/2021. Buy/Sell Back Transaction. Repurchase proceeds are €424,563. ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $42,685,226) $ ) ADR – American Depository Receipt ARS – Argentinean Peso CHF – Swiss Franc GDR – Global Depository Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trusts € – Euro * Non-income producing security. 1 Variable, floating or step rate security. 2 Callable. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities are restricted and may be resold in transactions exempt from registration normally to qualified institutional buyers. 4 Convertible security. 5 Security is in default. 6 Illiquid security. 7 All or a portion of this security is segregated as collateral for securities sold short.The aggregate value of segregated securities is $16,625,389.Cash is held to cover the remaining amount of securities sold short. See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Currency Value At Unrealized Currency Amount Settlement Value At Appreciation Purchase Contracts Exchange Purchased Date July 31, 2012 (Depreciation) Australian Dollar AUD per USD British Pound GBP per USD Czech Republic Koruna CZK per USD Euro EUR per USD Hungarian Forint HUF per USD Japanese Yen JPY per USD Polish Zloty PLN per USD Singapore Dollar SGD per USD South Korean Won KRW per USD Currency Value At Unrealized Currency Amount Settlement Value At Appreciation Sale Contracts Exchange Sold Date July 31, 2012 (Depreciation) Australian Dollar AUD per USD Brazilian Real BRL per USD British Pound GBP per USD Chilean Peso CLP per USD Columbian Peso COP per USD Czech Republic Koruna CZK per USD Euro EUR per USD Hungarian Forint HUF per USD Japanese Yen JPY per USD Mexican Peso MXN per USD 75 South Korean Won KRW per USD Swiss Franc CHF per USD Taiwan Dollar TWD per USD Ukraine Hryvnia UAH per USD TOTAL FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) AUD - Australian Dollar BRL - Brazilian Real CHF - Swiss Franc CLP - Chilean Peso COP - Columbian Peso CZK - Czech Republic Koruna EUR - Euro GBP - British Pound HUF - Hungarian Forint JPY - Japanese Yen KRW - South Korean Won MXN - Mexican Peso PLN - Polish Zloty SGD - Singapore Dollar TWD - Taiwan Dollar UAH - Ukraine Hryvnia See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) SWAP CONTRACTS CREDIT DEFAULT SWAPS Pay/(a) Premium Unrealized Counterparty/ Receive Fixed Expiration Notional Paid Appreciation/ Reference Entity Fixed Rate Rate Date Ccy Amount (Received) (Depreciation) J.P. Morgan Australia Government Bond 6.500%, 5/15/2013 Pay % 9/20/16 $ $ $ 6.500%, 5/15/2013 Pay 12/20/16 Avon Products, Inc. 6.500%, 3/1/2019 Pay 9/20/17 Bank of America Corp. 5.650%, 5/1/2018 Receive 6/20/17 BBVA Senior Finance SAU 4.875%, 1/23/2014 Pay 9/20/17 € Belgium Government Bond 4.250%, 9/28/2014 Pay 9/20/17 $ Best Buy Co, Inc. 5.500%, 3/15/2021 Pay 9/20/17 Brazilian Government International Bond 12.250%, 3/6/2030 Pay 6/20/17 12.250%, 3/6/2030 Pay 9/20/17 Commonwealth Bank of Australia 4.375%, 2/17/2014 Pay 3/20/17 4.375%, 2/17/2014 Pay 9/20/17 JC Penney Corp., Inc. 6.375%, 10/15/2036 Pay 9/20/17 Jones Group, Inc. 5.13%, 11/15/2014 Pay 6/20/16 Kazakhstan GovernmentInternational Bond 11.125%, 5/11/2007 Pay 9/20/17 Markit CDX.NA High Yield Series 16 Index Receive 6/20/16 High Yield Series 17 Index Receive 12/20/16 High Yield Series 18 Index Receive 6/20/17 High Yield Series 18 Index Pay 6/20/17 Markit iTraxx Europe Series 9 Version 1 Index Pay 6/20/15 € Markit iTraxx Europe Crossover Series 17 Version 1 Index Receive 6/20/17 Netherlands Government Bond 3.250%, 7/15/2015 Pay 9/20/17 $ 3.250%, 7/15/2015 Pay 12/20/17 Philippine GovernmentInternational Bond 10.63%, 3/16/2025 Pay 6/20/16 Poland Government International Bond 5.250%, 1/15/2014 Pay 9/20/17 5.250%, 1/15/2014 Pay 12/20/17 Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) SWAP CONTRACTS (Continued) CREDIT DEFAULT SWAPS (Continued) Pay/(a) Premium Unrealized Counterparty/ Receive Fixed Expiration Notional Paid Appreciation/ Reference Entity Fixed Rate Rate Date Ccy Amount (Received) (Depreciation) J.P. Morgan (Continued) Republic of Korea 4.875%, 9/22/2014 Pay % 6/20/17 $ 4.875%, 9/22/2014 Pay 9/20/17 4.875%, 9/22/2014 Pay 12/20/17 South Africa GovernmentInternational Bond 6.500%, 6/2/2014 Pay 9/20/17 6.500%, 6/2/2014 Pay 12/20/17 Spain Government Bond 5.500%, 7/30/2014 Receive 9/20/17 Turkey GovernmentInternational Bond 11.875%, 1/15/2030 Pay 9/20/17 United Kingdom Gilt 4.250%, 6/7/2032 Pay 9/20/17 4.250%, 6/7/2032 Pay 12/20/17 4.250%, 6/7/2032 Pay 6/20/21 4.250%, 6/7/2032 Pay 9/20/21 4.250%, 6/7/2032 Pay 12/20/21 TOTAL CREDIT DEFAULT SWAPS $ $ a If Palmer Square Absolute Return Fund is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If Palmer Square Absolute Return Fund is receiving a fixed rate, Palmer Square Absolute Return Fund acts as guarantor of the variable instrument. INTEREST RATE SWAPS Pay/ Premium Unrealized Counterparty/ Receive Fixed Expiration Notional Paid Appreciation/ Floating Rate Index Fixed Rate Rate Date Ccy Amount (Received) (Depreciation) J.P. Morgan 28-Day-MXN-TIIE-Banxico Receive % 9/12/17 MXN $ - $ 3-Month ZAR-JIBAR-SAFEX Receive 9/18/17 ZAR - 6-Month HUF-BUBOR-Reuters Receive 9/18/22 HUF - 6-Month JPY-LIBOR Receive 10/12/17 JPY - 6-Month JPY-LIBOR Receive 10/12/17 JPY - 6-Month PLN-WIBOR-WIBO Receive 8/16/22 PLN - 1-Year BRL-CDI Pay 1/2/13 BRL - 10-Year CPURNSA Receive 10/18/21 $ - TOTAL INTEREST RATE SWAPS $ - $ Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) SWAPTIONS CREDIT DEFAULT SWAPTIONS ON CREDIT INDICES Counterparty/ Buy/Sell Exercise Expiration Notional Market Description Protection Price Date Amount Premium Value J.P. Morgan OTC CDX.NA.HY - 18 Call - 5 Year Index Sell $ 98 8/15/12 $ $ $ Call - 5 Year Index Sell 95 8/15/12 Put - 5 Year Index Buy 95 8/15/12 Put - 5 Year Index Buy 93 8/15/12 Put - 5 Year Index Sell 92 9/19/12 TOTAL CREDIT DEFAULT SWAPTIONS ON CREDIT INDICES $ $ CROSS-CURRENCY INTEREST RATE SWAPTIONS Floating Pay/Receive Counterparty/ Rate Floating Exercise Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Call - OTC 5-Year TRY 3-Month USD-LIBOR-BBA Receive 7.10% 12/14/12 $ $ $ TOTAL CROSS-CURRENCY INTEREST RATE SWAPTIONS $ $ INTEREST RATE SWAPTIONS Floating Pay/Receive Counterparty/ Rate Floating Exercise Expiration Notional Premium Market Description Index Rate Rate Date Ccy Amount Paid Value J.P. Morgan Call - OTC 2-Year 6-Month PLN-WIBOR-WIBO Receive 4.74% 12/3/12 PLN $ $ Call - OTC 10-Year KRW-CD-KSDA-Bloomberg Receive 5/28/13 KRW Call - OTC 10-Year KRW-CD-KSDA-Bloomberg Receive 7/22/13 KRW Call - OTC 10-Year KRW-CD-KSDA-Bloomberg Receive 10/28/13 KRW Put - OTC 3-Year 3-Month USD-LIBOR-BBA Receive 10/29/12 $ 27 Put - OTC 3-Year 3-Month USD-LIBOR-BBA Recieve 10/29/13 Put - OTC 4-Year 6-Month JPY-LIBOR-BBA Pay 9/13/12 JPY Put - OTC 10-Year 3-Month USD-LIBOR-BBA Receive 7/8/16 $ TOTAL INTEREST RATE SWAPTIONS $ $ Palmer Square Absolute Return Fund SCHEDULE OF INVESTMENTS - Continued As of July 31, 2012 (Unaudited) INFLATION CAP OPTION Counterparty/ Exercise Strike Expiration Notional Premium Market Description Index Index Date Amount Paid Value J.P. Morgan Cap - OTC CPURNSA Index Maximum of (Inflation Adjustment - 1.05) or 0 10/18/21 $ $ $ TOTAL INFLATION CAP OPTION $ $ FOREIGN CURRENCY OPTIONS Counterparty/ Exercise Expiration Notional Premium Market Description Price Date Amount Paid Value J.P. Morgan Call - OTC AUD versus USD $ 8/9/12 AUD $ $ Call - OTC EUR versus USD 8/2/12 € – Call - OTC USD versus CAD 8/24/12 $ Call - OTC USD versus CNY 7 11/29/12 Call - OTC USD versus JPY 90 8/1/14 Call - OTC USD versus JPY 3/2/15 Call - OTC USD versus JPY 2/15/16 Put - OTC AUD versus USD 9/13/12 AUD Put - OTC EUR versus USD 9/11/12 € TOTAL FOREIGN CURRENCY OPTIONS $ $ AUD - Australian Dollar BRL - Brazilian Real CAD - Canadian Dollar CNY - Chinese Yuan Renminbi HUF - Hungarian Forint JPY - Japanese Yen KRW - South Korean Won MXN - Mexican Peso PLN - Polish Zloty TRY - Turkish Lira ZAR - South African Rand € – Euro See accompanying Notes to Schedule of Investments. Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS July 31, 2012 (Unaudited) Note 1 – Organization Palmer Square Absolute Return Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with an emphasis on absolute (positive) returns and low correlation to the broader equity and bond markets.The Fund commenced investment operations on May 17, 2011, with two classes of shares, Class I and Class A. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to foreign securities held by the Fund upon the occurrence of an event after the close of trading on non-U.S. markets but before the close of trading on the NYSE when the Fund’s NAV is determined.If the event may result in a material adjustment to the price of the Fund’s foreign securities once non-U.S. markets open on the following business day (such as, for example, a significant surge or decline in the U.S. market), the Fund may value such foreign securities at fair value, taking into account the effect of such event, in order to calculate the Fund’s NAV. A Fund’s assets generally are valued at their market value.If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees.The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting.The Valuation Committee meets as needed.The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Repurchase Agreements The Fund may enter into transactions with financial institutions such as banks and broker-dealers deemed to be creditworthy by the Advisor or relevant Sub-Advisor pursuant to term repurchase agreements.Pursuant to such agreements, the Fund agrees to sell (“seller”) to the other party (“buyer”) securities or financial instruments against the payment of the purchase price by buyer to seller, with a simultaneous agreement by the buyer to resell securities equivalent to such securities at a mutually agreed upon date or on demand and price (“sell/buy back transactions”).The Fund as seller is required to provide collateral to buyer equal to the value of the underlying securities of the repurchase price under the agreement.The Fund may also enter into such transactions as buyer Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) (“buy/sell back transactions”).The repurchase price generally equals the purchase price plus negotiated interest rates.In a sell/buy back transaction, the seller transfers securities to buyer against the payment of the purchase price by buyer.On the repurchase date, buyer transfers to seller equivalent securities against the payment of the repurchase price by seller.If the counterparty defaults on its repurchase obligation, the Fund will suffer a loss to the extent that price of the underlying securities are less than the proceeds held by the counterparty.Bankruptcy or insolvency of the defaulting counterparty may cause the Fund's rights with respect to such securities or proceeds to be delayed or limited. (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted as of 4:00 PM Eastern Daylight Time.Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. (e) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (f) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility.In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on effecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions.The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. Transactions in option contracts written for the period May 1, 2012 through July 31, 2012 were as follows: Number of Contracts Premiums Received Outstanding at May 1,2012 $ Options written Options terminated in closing purchasing transactions ) ) Options expired ) ) Options exercised ) ) Outstanding at July 31, 2012 $ Transactions in swaptions written for the period May 1, 2012 through July 31, 2012 were as follows: Notional Value of Contracts Premiums Received Outstanding at May 1,2012 $ Swaptions written Swaptions terminated in closing purchasing transactions ) ) Swaptions expired ) ) Swaptions exercised ) ) Outstanding at July 31, 2012 $ (g) Stock Index Futures The Fund may invest in stock index futures as a substitute for a comparable market position in the underlying securities.A stock index future obligates the seller to deliver (and the purchaser to accept), effectively, an amount of cash equal to a specific dollar amount times the difference between the value of a specific stock index at the close of the last trading day of the contract and the price at which the agreement is made.No physical delivery of the underlying stocks in the index is made.Initial margin deposits required upon entering into futures contracts are satisfied by the segregation of specific securities or cash as collateral for the account of the broker (the Fund’s agent in acquiring the futures position).During the period the futures contracts are open, changes in the value of the contracts are recognized as unrealized gains or losses by “marking to market” on a daily basis to reflect the market value of the contracts at the end of each day’s trading.Variation margin payments are received or made Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) depending upon whether unrealized gains or losses are incurred.When the contracts are closed, the Fund recognizes a realized gain or loss equal to the difference between the proceeds from, or cost of, the closing transaction and the Fund’s basis in the contract.Risks of entering into futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying instruments.The purchase of a futures contract involves the risk that the Fund could lose more than the original margin deposit required to initiate the futures transaction.There is minimal counterparty credit risk involved in entering into futures contracts since they are exchange-traded instruments and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the futures against default. The Fund had the following futures contracts open at July 31, 2012: Number of Contracts Description Expiration Date Unrealized Appreciation (Depreciation) JPN 10Y Bond September, 2012 $ US 10Y Note (CBT) September, 2012 $ (h) Exchange Traded Notes Exchange Traded Notes “ETNs” are debt securities that combine certain aspects of Exchange Traded Funds “ETFs” and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indices, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. (i) Total Return Swap Contracts The Fund may enter into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries and to gain exposure to specific markets/countries and to specific sectors/industries.To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty.Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform.The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. (j) Credit Default Swap Contracts The Fund may enter into credit default swap agreements to hedge credit and market risk and to gain exposure on individual names and/or baskets of securities.In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity.Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration.An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books.An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books.Periodic payments received or paid by the fund are recorded as realized gains or losses.The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) unrealized gain or loss.Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations.The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. (k) Interest Rate Swap Contracts The Fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rates and gain exposure on interest rates.An interest rate swap can be purchased or sold with an upfront premium.An upfront payment received by the fund is recorded as a liability on the fund’s books.An upfront payment made by the fund is recorded as an asset on the fund’s books.Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss.Payments received or made are recorded as realized gains or losses.The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform.The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. Note 3 – Federal Income Taxes At July 31, 2012, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and (depreciation) on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Unrealized appreciation $ Unrealized (depreciation) ) Net unrealized depreciation on investments and securities sold short $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: Palmer Square Absolute Return Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued July 31, 2012 (Unaudited) · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy.In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of July 31, 2012, in valuing the Fund’s assets carried at fair value: Assets Level 1 Level 2 Level 31 Total Bank Loans $
